Exhibit 21 NAVISTAR FINANCIAL CORPORATION AND SUBSIDIARIES SUBSIDIARIES OF THE REGISTRANT AS OF OCTOBER 31, 2007 STATE OR COUNTRY IN WHICH SUBSIDIARY ORGANIZED Subsidiaries that are 100% owned by Navistar Financial Corporation: Navistar Financial Retail Receivables Corporation Delaware Navistar Financial Securities Corporation Delaware Truck Engine Receivables Financing Co Delaware Truck Retail Accounts Corporation Delaware Truck Retail Instalment Paper Corp Delaware International Truck Leasing Corporation Delaware Navistar Leasing Services, Inc. Delaware Subsidiaries not shown by name in the above listing, if considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary. E-23
